In an automobile negligence action to recover damages for injury to person and property, plaintiffs appeal from an order of the Supreme Court, Kings County, dated January 12, 1962, which, upon reargument, denied their motion for summary judgment. Plaintiffs also appeal from the court’s original decision of November 7,1961. Order affirmed, with $10 costs and disbursements. No opinion. Appeal from decision dismissed; no appeal lies from a decision. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.